Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 11/7/2022. Claims 1-14 are pending. Claims 1-14 were amended. The previous objection to the specification is withdrawn in view of the applicant’s arguments and amendments to the drawings. In the event of an allowance, the examiner recommends the applicant review any allowability notice for the error in [0005].

Response to Arguments
Applicant's arguments filed 11/7/2022 have been fully considered but they are not persuasive. 
The applicant argues the embodiment of Fig. 3 of Homer et al. US 7,141,780 (Homer) fails to teach “at least one imaging element configured to form a spatially inverted representation of the structured light source.” The examiner agrees Fig. 3 fails to disclose the claimed feature, however, a new ground of rejection is provided under 35 USC 103 as a single reference over Homer in place of the previous rejection under 35 USC 102(a)(1). 
Applicant’s arguments regarding Figs. 4 and 12 of Homer are moot as the current rejection does not rely on these figures. 
Regarding Homer’s Fig. 13, the examiner agrees with the arguments posed by the applicants in regarding to Fig. 13 failing to teach a “structured light source”. However, the examiner maintains it would be obvious to one of ordinary skill in the art to combine the pinhole 61 of Fig. 13 into the embodiment of Fig. 3 to achieve the claimed subject matter without requiring any undue experimentation and, as best understood by the examiner, forming a spatially inverted representation would not provide any new or unexpected result to one of ordinary skill in the art. 
Homer teaches (see Fig. 13; see [0018]-[0022], [0068]-[0070]) wherein a “pinhole correlation” wherein inversion takes place during propagation of the light from the source through a pinhole. Para. [0068] recites, “Pinhole 60 in turn allows therethrough only light which converges at the hole.” One of ordinary skill in the art would appreciate the use of a pinhole and resulting inversion would provide the benefit of reducing any interference from ambient light as only light which converges at the pinhole would be detected. While the examiner acknowledges the distinctions highlighted between Figs. 12 and 13 and the pending claims, one of ordinary skill in the art would appreciate that the benefits laid out in [0068] would be equally applicable to the pinhole of Fig. 13 or if the pinhole of Fig. 13 were applied to the embodiment of Fig. 3. Thus, use of a pinhole and the consequences and advantages of using a pinhole to generate an inverted image are already known and would not provide any new or unexpected result for one of ordinary skill in the art. 
Further, upon reviewing the pending application, the examiner is unable to identify any embodiments or configurations which clearly show how a pinhole (or lens or diffractive imaging element as recited in claim 2) is incorporated into a reference mark. The pending application discusses a reference mark in claims 1 and 2, as well as [0015], [0018], and [0079] which references Fig. 4a showing wherein the light converges over an unlabeled component believed to be equivalent to a reference mark 202 but not labeled in the drawing. It is unclear how the reference mark of Fig. 4(a) would incorporate a lens, diffractive imaging element, or pinhole to achieve the claimed invention. The examiner emphasizes that the pending application does not explicitly teach how a pinhole (or lens or diffractive imaging element) would be incorporated into a reference mark as shown Fig. 4(a) or recited in 2 to achieve the claimed result. 
It is the examiner’s position is that incorporating a pinhole to obtain a spatially inverted representation of the structured light, either on the readhead or the reference mark, would be an obvious matter of design choice to one of ordinary skill in the art without providing any new or unexpected results. Should applicant disagree and argue incorporating such components would not be obvious then such arguments would necessitate a rejection under 112(a) for enablement as the pending application fails to clearly show an embodiment incorporating a reference mark which while incorporating all the limitations of claim 1. 
Therefore, based on the response to arguments above and in view of the new ground of rejection provided below, the examiner maintains the claimed invention would be obvious to one of ordinary skill in the art by combining the teachings of Fig. 13 into Fig. 3 of Homer without providing any new or unexpected results, or requiring any undue experimentation. Claims 1-14 stand rejected as outlined below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Homer et al. US 7,141,780 (Homer).

Regarding claim 1, Homer teaches an incremental measurement encoder (incremental encoder comprising readhead 40 in Figs. 2 and 3) comprising: 
A scale comprising a periodic series of features forming an incremental track and at least one reference mark (the track includes radially extending marks and a reference mark; see col. 4, lines 20-37; see Figs. 2 and 3), and
a readhead comprising a structured light source and a reference mark photodetector array (the readhead comprises light source L and mask L which generate a structured light source and detector 32, 59 detects light reflected from reference mark on track 22r; see col. 4, lines 20-41; see Figs. 2 and 3), 
wherein the at least one reference mark comprises at least one imaging element configured to form an image of the structured light source on the reference mark photodetector array (the detector 32, 59 detect light reflected from reference marks rm formed on the measurement scale 22r, 57; see Figs. 2 and 3), 
wherein the structured light source comprises an array of unevenly spaced light sources (the light source incorporates a mask which has unevenly spaced light using a mask over a single light source as disclosed in para. [0026] of the pending application; see Figs. 3).
Fig. 3 of Homer fails to teach at least one imaging element configured to form a spatially inverted representation of the structured light source.
Fig. 13 of Homer teach at least one imaging element configured to form a spatially inverted representation of the structured light source (a pinhole 61 is used to generate an inversion pattern; see Fig. 13; see [0018]-[0022], [0068]-[0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of at least one imaging element configured to form a spatially inverted representation of the structured light source as taught in Fig. 13 of Homer into Fig. 3 of Homer in order to gain the advantage of a pinhole which would result in an inverted representation of the structured light source of Fig. 3 and wherein the pinhole provides the advantage of only allowing therethrough light which converges at the hole which one of ordinary skill in the art would appreciate reduces ambient light being detected.

Regarding claim 2, Homer teaches wherein the reference mark comprises at least one of i) a lens, ii) a diffractive imaging element, or iii) a feature configured to image the structured light source by a pinhole effect (see rejection of claim 1).

Regarding claim 3, Homer teaches wherein the image formed comprises a one-dimensional image (the image is a one-dimensional image as shown in Fig. 3).

Regarding claim 4, Homer further teaches wherein light from the structured light source is also used to produce a resultant field at a photodetector for detecting an incremental change in position of the readhead relative to the scale (electrogating 35 detects an incremental change of the readhead; see col. 4, lines 20-37).

Regarding claim 6, Homer teaches in which the reference mark photodetector array comprises at least first and second sets of photodetector elements, each set comprising a plurality of spaced apart photodetector elements, and each set being configured to separately detect the image provided by the at least one imaging element at laterally offset positions (a photodetector array 58 comprises an array of photodetectors arranged at the correct spacing to form a pattern; see col. 7, lines 22-26; see Figs. 10-13).

Regarding claim 11, Homer teaches wherein the reference mark is embedded within the incremental track (the reference markings are embedded in the scale; see col. 5, lines 8-11).

Regarding claim 13, Homer teaches in which the signal which is used to determine the presence of the at least one reference mark is derived from at least two sets of photodetector elements (the reference marks rm are detected using detectors 32 and 35; see Fig. 2).

Regarding claim 14, Homer teaches configured to provide a reference position signal which is repeatable to within a unit of resolution of the incremental measurement encoder (the reference marks are provided at positional reference points to allow for verification of the accuracy of the incremental count which would be equivalent to the limitation of “within a unit of resolution of the incremental measurement encoder; see col. 1, lines 20-28).

Claim(s) 5, 7, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Homer et al. US 7,141,780 (Homer) in view of Weston et al. US 2010/0072456 (Weston).

Regarding claim 5, Homer fails to teach an incremental measurement encoder wherein a grating is directly mounted on the structured light source.
Weston teaches an incremental measurement encoder wherein a grating is directly mounted on the structured light source (an index grating 5 is mounted directly to LED 15; see Fig. 2; see [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of an incremental measurement encoder wherein a grating is directly mounted on the structured light source as taught in Weston into Homer in order to gain the advantage of a reduction in overall size, footprint, weight, and cost.

Regarding claim 7, Homer fails to teach an incremental measurement encoder in which the at least first and second sets of photodetector elements are interleaved.
Weston teaches an incremental measurement encoder in which the at least first and second sets of photodetector elements are interleaved (the photodectors are interleaved; see Figs. 9a, b; see [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of an incremental measurement encoder in which the at least first and second sets of photodetector elements are interleaved as taught in Weston into Homer in order to gain the advantage of collecting signals from numerous locations such that adverse effects of contaminant particles causing obstructions in the optical path such as dust have little effect on the resultant output signal.

Regarding claim 8, Homer further teaches wherein, in use, a reference mark zero-point crossing signal is determined based on output from at least the first and second sets of photodetector elements (Fig. 8 shows wherein a detector determines a zero-point crossing; see col. 5, lines 45-57).

Regarding claim 9, Homer further teaches wherein, in use, based on the output of at least the first and second sets of photodetector elements, the measurement encoder monitors for the reference mark zero-point crossing (Homer teaches determining zero-point crossings and it would be obvious to one of ordinary skill in the art to determine zero point crossing using the multiple detectors as taught in Weston without any undue experimentation or unexpected results; see col. 5, lines 45-57).

Regarding claim 10, Homer fails to teach an incremental measurement encoder wherein the elements of the reference mark photodetector array are sized and/or spaced so as to be insensitive to the phase of a fringe field generated by the incremental scale track and falling on the reference mark photodetector array.
Weston teaches an incremental measurement encoder wherein the elements of the reference mark photodetector array are sized and/or spaced so as to be insensitive to the phase of a fringe field generated by the incremental scale track and falling on the reference mark photodetector array (corresponding size of the mask pattern over the reference mark photo detectors 60 is such that each feature is an integer multiple of the fringe pattern formed by the interaction of the rays of light from the incremental light emitting diode, 2, 15, the index grating, 5, and the scale, 12, thereby making the reference mark photo detectors, 51, 56, insensitive to said fringe pattern; see [0114]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of an incremental measurement encoder wherein the elements of the reference mark photodetector array are sized and/or spaced so as to be insensitive to the phase of a fringe field generated by the incremental scale track and falling on the reference mark photodetector array as taught in Weston into Homer in order to gain the advantage of a reference mark detector which is not sensitive to a fringe pattern from the incremental encoder as fringe patterns from the encoder would interfere with measurements of the reference marker.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Homer et al. US 7,141,780 (Homer) in view of Leonard US 4,451,731.

Regarding claim 12, Homer fails to teach in which at least one signal which is used to determine the presence of the at least one reference mark is derived from the output of the reference mark photodetector array, in which the signal comprises a main lobe and side lobes which occur as the readhead passes over the reference mark, and in which the encoder apparatus is configured such that the magnitude of the side lobes is no greater than 75% of the magnitude of the main lobe.
Leonard teaches in which at least one signal which is used to determine the presence of the at least one reference mark is derived from the output of the reference mark photodetector array, in which the signal comprises a main lobe and side lobes which occur as the readhead passes over the reference mark, and in which the encoder apparatus is configured such that the magnitude of the side lobes is no greater than 75% of the magnitude of the main lobe (an optical encoder is configured such that the side lobes 86 are no greater than 75% of the main lobe; see Figs. 6B, 7B, and 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features in which at least one signal which is used to determine the presence of the at least one reference mark is derived from the output of the reference mark photodetector array, in which the signal comprises a main lobe and side lobes which occur as the readhead passes over the reference mark, and in which the encoder apparatus is configured such that the magnitude of the side lobes is no greater than 75% of the magnitude of the main lobe as taught in Leonard into Homer in order to gain the advantage of preventing false triggering should either the amplitude vary due to variations in the light source, or the sensitivity of the optical detector.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868